Citation Nr: 0920511	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea as 
secondary to service-connected left and right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to May 1984.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

In March 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

During his March 2009 hearing, the Veteran withdrew his 
appeal with respect to the issues of entitlement to service 
connection for a bilateral ankle disability and entitlement 
to increased ratings for right knee synovitis and left knee 
traumatic arthritis.  Therefore, these issues are not before 
the Board.  38 C.F.R. § 20.204.

In March, April, and May 2009, subsequent to issuance of the 
June 2008 supplemental statement of the case (SSOC), the 
Veteran submitted evidence pertinent to the claim on appeal.  
This evidence was accompanied by a waiver of RO and VAMC 
consideration.  Thus, the Board will consider the claim on 
the merits. See 38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

Sleep apnea was not caused or aggravated by a service-
connected disease or injury, nor is the condition shown to be 
directly related to active duty service.



CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in November 2006 the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection on a secondary basis.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the November 2006 letter.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  During his 
March 2009 hearing, the Veteran testified that all of his 
treatment for sleep apnea had taken place through a private 
physician.  The Veteran testified that he would provide his 
most recent records of treatment for his sleep disorder, and 
the record was held open 30 days to allow for the submission 
of such records.  While the Veteran has submitted additional 
records of treatment for his service-connected knee 
conditions, he has not provided any additional records from 
his private physician regarding his sleep apnea.  

The Veteran has not provided a medical release with respect 
to his private physician, and VA is therefore unable to 
contact the Veteran's private physician and obtain the 
identified treatment records.  VA is only required to obtain 
records for which necessary releases have been submitted.  
38 C.F.R. § 3.159(c)(1)(ii) (2008).  It is clear from the 
above, that VA has done its utmost to develop the evidence 
with respect to the Veteran's claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examination or opinion is 
required.  In support of his claim, the Veteran has submitted 
an April 2009 letter from his private physician stating that 
there can certainly be an impact from sleepiness on joint 
pain, but it was difficult to link the Veteran's obstructive 
sleep apnea to his underlying osteoarthritis.  This statement 
does not provide evidence of an association between the 
Veteran's sleep apnea and his service-connected left knee 
condition.  Therefore, a VA examination is not required by 
the duty to assist and the Board finds that VA has complied 
with the VCAA's notification and assistance requirements.  
The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Sleep apnea is not a listed disease.

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran contends that his current sleep apnea is 
etiologically related to his service-connected left knee 
traumatic arthritis and/or right knee synovitis. 

A review of service treatment records reveals no complaints 
of, treatment for, or diagnosis of sleep apnea or any sleep 
disturbances or problems.  The Veteran did not during service 
complain of fatigue or sleepiness.

Sleep apnea was first raised when the Veteran complained of 
poor sleep in November 2005 during a supportive psychotherapy 
evaluation at the Providence VA Medical Center (VAMC).  
Complaints of sleepiness prior to this time were related to 
ongoing psychiatric issues.  In October 2006, he underwent a 
sleep study at a private sleep clinic and was diagnosed with 
moderate obstructive sleep apnea.  Factors in the condition 
were weight, alcohol use, and the physical structure of the 
mouth and upper airway.

An April 2009 letter from the Veteran's treating physician 
noted that the Veteran had not undergone any treatment for 
his sleep apnea since 2007 and was doing relatively well with 
use of a CPAP machine.  The physician noted that although 
sleepiness can have an impact on joint pain and aches, it was 
difficult to link the Veteran's obstructive sleep apnea to 
his underlying osteoarthritis.  

The record is entirely negative for competent evidence 
establishing that the Veteran's sleep apnea was incurred or 
aggravated by his service-connected left knee traumatic 
arthritis.  While the Veteran submitted an April 2009 
statement in support of his claim, the Veteran's private 
physician was unable to provide a link between the Veteran's 
osteoarthritis and his sleep apnea.  In fact, the statement 
submitted by the Veteran weighs against his claim for service 
connection for sleep apnea on a secondary basis.  No VA 
doctor has opined that a relationship exist between the lower 
extremity orthopedic disabilities and currently diagnosed 
sleep apnea.

The Board has considered the statements of the Veteran, but 
as a layperson, he has no medical or scientific expertise 
that would qualify him to provide a competent opinion in this 
regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, service connection for sleep apnea as secondary 
to service-connected left knee traumatic arthritis is denied.


ORDER

Entitlement to service connection for sleep apnea as 
secondary to service-connected left and right knee 
disabilities is denied.


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


